--------------------------------------------------------------------------------


 
 

--------------------------------------------------------------------------------

 

Exhibit 10.1.ay
 
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
 
FOR
 
JOHN W. SOMERHALDER II
 
Pursuant to the terms of the offer letter (the “Offer Letter”) dated March 2,
2006, between John W. Somerhalder II (the “Employee”) and AGL Resources Inc.
(the “Company”), the Company has adopted this Supplemental Executive Retirement
Plan (the “SERP”), effective January 1, 2009, in order to attract, retain and
motivate the Employee to excel on behalf of the Company.
 
The Company intends the SERP to be an unfunded plan maintained primarily for the
purpose of providing deferred compensation for a select group of management or
highly compensated employees within the meaning of Sections 201, 301, and 401 of
the Employee Retirement Income Security Act of 1974 (“ERISA”).  The Company
intends the SERP to be in good faith compliance with Code §409A, and the SERP
shall be construed accordingly.
 
1. Definitions.  Except as otherwise provided herein, capitalized terms used in
the SERP shall have the meanings provided under the Retirement Plan (as defined
below).  When used herein, the following words and phrases and any derivatives
thereof shall have the meanings below unless the context clearly indicates
otherwise.  Section references indicate Sections of the SERP unless otherwise
stated.
 
(a) “Administrator” means the Compensation & Management Development Committee of
the Company’s Board of Directors, or its designee.
 
(b) “Code” means the Internal Revenue Code of 1986, as amended, and regulations
promulgated thereunder.
 
(c) “Compensation” means compensation as defined for purposes of calculating
benefits under the Retirement Plan, but disregarding the limits of Code Section
401(a)(17).
 
(d) “Employee” means John W. Somerhalder II.
 
(e) “Excess Plan” means the AGL Resources Inc. Excess Benefit Plan.
 
(f) “Retirement Plan” means the AGL Resources Inc. Retirement Plan.
 
(g) “Separation from Service” means separation from service with the Company, as
determined pursuant to guidance issued under Code §409A.
 
(h) “SERP” means this Supplemental Executive Retirement Plan, as it may be
amended from time to time.
 
(i) “SERP Benefit” means the benefit payable in accordance with the SERP.
 

--------------------------------------------------------------------------------


2. Eligibility To Participate.  Only the Employee shall be eligible to
participate in the SERP.
 
3. Amount of Benefits.  The benefit paid under this SERP to the Employee shall
be equal to the actuarial equivalent of the amount determined under (a), minus
the amount determined under (b):
 
(a) The amount of any pension benefit the Employee would be eligible to receive
from the Retirement Plan and the Excess Plan combined, expressed in the form of
a benefit payable beginning at age 65 in the form of a single life annuity, if
the Employee had (i) remained actively employed and received Compensation in the
amount of the Compensation received by the Employee for the Plan Year
immediately prior to the Plan Year in which the Employee Separates from Service
with the Company, for an additional year for each year of service that Employee
completed with the Company prior to Separation from Service, up to a maximum of
5 years, and (ii) been credited with an additional 5 Years of Vesting Service
and 5 Years of Eligibility Service under the Retirement Plan; minus
 
(b) The actual amount of any pension benefit Employee is eligible to receive
from the Retirement Plan and the Excess Plan combined, expressed in the form of
a benefit payable beginning at age 65 in the form of a single life annuity;
 
provided, such amounts shall be calculated at the time when Employee’s SERP
Benefit is paid hereunder and shall not be recalculated thereafter, even if the
Retirement Plan benefit and/or the Excess Plan benefit changes.  For purposes of
this calculation, actuarial equivalence will be based on the assumptions used by
the Company for disclosure purposes for the fiscal year immediately preceding
the year in which the SERP Benefit is paid hereunder.
 
4. Vesting.  The Employee’s SERP Benefit shall be fully vested and
nonforfeitable on December 31, 2010, provided Employee does not Separate from
Service with the Company before such date.  If Employee terminates employment
with the Company before such vesting date, the SERP Benefit shall be immediately
forfeited and Employee shall have no further rights thereto.
 
5. Form and Timing of Benefits.  Vested SERP Benefits payable hereunder shall be
paid in the form of a single lump sum payment on the 30th day after the date the
Employee Separates from Service with the Company.  Notwithstanding the
foregoing, any remaining SERP Benefits shall be paid immediately in a single
lump sum to Employee’s estate on the 30th day after the date of the Employee’s
death.  The payment dates in this paragraph are intended as good faith
compliance with Code §409A, and guidance issued thereunder, and shall be
construed in all respects in accordance therewith.  The Company shall not be
liable to the Employee for interest or damages for any delay in any such
payment, provided that payment is made within the same calendar year as the
payment date specified in this Section.  Notwithstanding the foregoing, to the
extent required by Code §409A, no payment under this SERP shall be made within 6
months after the date the Employee Separates from Service.
 
6. Amendment and Termination.
 
(a) Amendment of SERP.  The SERP may be amended only by a writing signed by both
the Company and Employee.  The SERP is based on the current provisions of the
law applicable to such types of plan.  If there is a material change in the law,
the Company will work with Employee in good faith to provide a comparable plan
taking into account any such changes in the law.
 

--------------------------------------------------------------------------------


(b) Termination of the SERP.
 
(i) Notwithstanding anything in the SERP to the contrary, the Company reserves
the right, at any time, to wholly or partially terminate the SERP if necessary
or desirable in the opinion of the Company in its sole discretion, subject to
the restrictions provided in Code  §409A.
 
(ii) Upon termination of the SERP, in lieu of the timing provided under
paragraph 5, Employee’s SERP Benefit under paragraph 3 shall be paid to the
Employee in a single lump sum cash payment on the earlier of the date of
termination, or the earliest date permissible under Code §409A.
 
7. Claims Procedure.  Any grievance, complaint or claim concerning any aspect of
the operation or administration of the SERP, including but not limited to claims
for benefits (collectively referred to herein as “claim” or “claims”), must be
submitted within the “applicable limitations period.”  The “applicable
limitations period” shall be 2 years, beginning on (i) in the case of any
lump-sum payment, the date on which the payment was made, (ii) in the case of a
periodic payment, the date of the first in the series of payments, or (iii) for
all other claims, the date on which the action complained of
occurred.  Additionally, upon denial of an appeal pursuant to this Section,
Employee or other claimant shall have 90 days within which to bring suit against
the Plan for any claim related to such denied appeal; any such suit initiated
after such 90-day period shall be precluded.  All claims and requests for
benefits under the SERP shall be directed to the attention of the Administrator
in writing.  The writing must be reasonably calculated to bring the claim to the
attention of the Administrator.  The claimant may name an authorized
representative to act on his behalf under the claims procedures of the SERP, by
providing written documentation of such authorization in such form as is
acceptable to the Administrator.
 
(a) Denial of Initial Claims.  If a claim for SERP benefits is denied, the
Administrator will provide a written notice within 90 days to the claimant that
contains (i) specific reasons for the denial, (ii) specific references to SERP
provisions on which the Administrator based its denial, (iii) a description of
any additional material or information necessary for the claimant to perfect the
claim and an explanation of why such material or information is necessary and
(iv) a description of the SERP’s review procedures and time limits applicable to
such procedures, including a statement of the claimant’s right to bring a civil
action under section 502(a) of ERISA following an adverse benefit determination
on review.
 
The notice will also contain a statement that the claimant may (i) request a
review upon written application to the Administrator within 60 days, (ii) submit
written comments, documents, records and other information relating to the
claim, and (iii) request copies of all documents, records, and other information
relevant to the claim.  If a claim is denied because of incomplete information,
the notice will also indicate what additional information is required.
 

--------------------------------------------------------------------------------


If additional time is required to make a decision on the claim, the
Administrator will notify the claimant of the delay within the original 90-day
period.  This notice will also indicate the special circumstances requiring the
extension and the date by which a decision is expected.  This extension period
may not exceed 90 days beyond the end of the first 90-day period.
 
(b) Appeals.  The claimant may appeal a denied claim by submitting a written
request for an appeal review to the Administrator.  The appeal request must,
however, be made within 60 days after the claimant’s receipt of notice of the
denial of the claim.  Pertinent documents may be reviewed in preparing an
appeal, and issues and comments may be submitted in writing.  The claimant will
be provided, upon request and free of charge, reasonable access to, and copies
of, all documents, records and other information relevant to the claim for
benefits (as determined under applicable regulations).  The Administrator will
completely review the appeal, taking into account all comments, documents,
records and other information submitted by the claimant without regard to
whether such information was submitted or considered in the initial benefit
determination.
 
The Administrator will review an appeal of a denied claim no later than 60 days
following such request for review, unless special circumstances require a
further extension of time for processing, in which case a benefit determination
shall be rendered no later than 120 days following the Administrator’s receipt
of the request for review.  If such an extension of time for review is required
because of special circumstances, the Administrator will provide the claimant
with written notice of the extension, describing the special circumstances and
the date as of which the benefit determination will be made, prior to the
commencement of the extension.
 
8. Miscellaneous.
 
(a) No Effect on Employment Rights.  Nothing contained herein will confer upon
the Employee the right to be retained in the service of the Company nor limit
the right of the Company to discharge or otherwise deal with the Employee
without regard to the existence of the SERP.
 
(b) Funding.  The SERP at all times shall be unfunded such that SERP Benefits
shall be paid solely from the general assets of the Company.  Neither the
Employee nor his heirs or assigns shall have any interest in any particular
assets of the Company by reason of the right to receive a benefit under the SERP
and the Employee or his heirs and assigns shall have only the rights of a
general unsecured creditor of the Company with respect to any rights under the
SERP.  Nothing contained in the SERP shall constitute a guaranty by the Company
or any other entity or person that the assets of the Company will be sufficient
to pay any benefit hereunder.
 
(c) Administration and Interpretation.  The Administrator shall administer the
SERP.  The Administrator shall be entitled to rely conclusively upon all tables,
valuations, certificates, opinions and reports furnished by any actuary,
accountant, controller, counsel or other person employed or engaged by the
Company with respect to the SERP.  The Administrator has full discretion and the
exclusive right to construe the terms of the SERP and to determine eligibility
for benefits and payment under the SERP pursuant to its terms.
 

--------------------------------------------------------------------------------


(d) Disclosure.  The Employee shall be a signatory to and shall receive a copy
of the SERP.
 
(e) State Law.  The SERP is established under and will be construed according to
the laws of the State of Georgia, to the extent that such laws are not preempted
by ERISA and valid regulations published thereunder.
 
(f) Spendthrift Provisions.  No benefit payable under the SERP will be subject
in any manner to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance, or charge prior to actual receipt thereof by the payee.  Any
attempt so to anticipate, alienate, sell, transfer, assign, pledge, encumber or
charge prior to such receipt will be void.  The Company will not be liable in
any manner for or subject to the debts, contracts, liabilities, engagements or
torts of any person entitled to any benefit under the SERP.  The amounts payable
under this SERP will be exempt from the claims of the Employee’s creditors to
the fullest extent permitted by law.
 
(g) Incapacity of Recipient.  In the event the Employee or other payee hereunder
is declared incompetent and a conservator or other person legally charged with
the care of his person or of his estate is appointed, any benefits under the
SERP to which such person is entitled shall be paid to such conservator or other
person legally charged with the care of this person or his estate.  Except as
provided above in this paragraph, when the Administrator in its sole discretion
determines that the Employee or other payee is unable to manage his or her
financial affairs, the Administrator may direct the Company to make
distributions to a duly authorized person for the benefit of such Employee or
payee.  Any payment under this paragraph shall be in full satisfaction of the
Company’s liability therefor.
 
(h) Unclaimed Benefit.  The Employee shall keep the Administrator informed of
his current address and the current address of his spouse.  The Administrator
shall not be obligated to search for the whereabouts of any person.  If the
location of the Employee is not made known to the Administrator by December 1 of
the year in which any payment of the Employee’s SERP Benefit is to be made,
payment may be made as though the Employee had died 30 days prior to such
December 1.  If, prior to the deadline for payment of the SERP Benefit under
Code §409A, the Administrator is unable to locate the Employee and the survivors
of the Employee, then the Company shall have no further obligation to pay any
benefit hereunder to such Employee or heirs or assigns, or any other person, and
such benefit shall be irrevocably forfeited.
 
(i) Limitations on Liability.  Notwithstanding any of the preceding provisions
of the SERP, except for payment of SERP Benefits due under the SERP by the
Company, neither the Company nor any individual acting as an agent of the
Company or as a member of the Administrator shall be liable to the Employee or
any other person for any claim, loss, liability or expense incurred in
connection with the SERP.
 
(j) No Enlargement of Rights.  The Employee will have no right to or interest in
any portion of the SERP except as specifically provided in the SERP.
 
(k) Withholding for Taxes.  Payment under the SERP will be subject to
withholding for payroll taxes as required by law, including state and federal
income taxes and FICA taxes, subject to the restrictions of Code §409A.
 

--------------------------------------------------------------------------------


(l) All Prior Agreements Superseded.  The SERP, as set forth in this document is
intended to provide the supplemental pension benefit described in the Offer
Letter.  The SERP replaces and supersedes all previous written documents and all
oral agreements, of any nature whatsoever, regarding the Company’s obligation to
provide such supplemental retirement benefits to the Employee, and the Employee
has indicated his acknowledgement of said fact by signing this agreement in the
space below.
 
 
AGL Resources Inc.
 
 
By:    /s/ Arthur E. Johnson                                                  
 
 
Title: Director
 
 
Date:__________________________
 
 
Employee:
 
 


 
 
John W. Somerhalder II
 
Date: /s/ John W. Somerhalder II
 


 


 
 
 

 
 

--------------------------------------------------------------------------------

 
